Citation Nr: 0210228	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

(De novo adjudication of the issues of entitlement to service 
connection for a low back disability, and for a psychiatric 
disability manifested by anxiety and depression, will be 
addressed in a separate decision of the Board)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied de novo service connection for the 
disabilities at issue.  In this regard, the Board notes that 
in an April 1998 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for post-traumatic osteoarthritis of 
the lumbar spine and for a psychiatric disability manifested 
by depression and anxiety.  However, with resolution of doubt 
in the veteran's favor, the Board construes the appeal period 
as having continued from the March 1997 rating decision 
because the veteran continually submitted statements that 
indicated his intention to disagree with that determination, 
including a May 1997 request for a hearing, which he 
subsequently canceled in June 1997.  The request to cancel 
the scheduled hearing did not serve to withdraw his appeal.  
As such, de novo consideration of the issue of entitlement to 
service connection for a psychiatric disability manifested by 
anxiety and depression is as characterized on the title page 
of this decision.  With regard to the claim referable to the 
back disability, as noted below, despite the March 1997 de 
novo adjudication, the Board is required to make a 
determination as to whether new and material evidence exists 
to reopen a claim previously finally denied, despite any 
reopened de novo adjudication by the RO.

The RO previously denied service connection for a pinched 
nerve on the right side in a January 1984 rating decision, 
and found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
pinched nerves in the lower back in a June 1994 rating 
decision.  The Board finds that both of these claims related 
to service connection for a low back disability.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997) (changes in the 
nomenclature used in multiple claims for disability 
compensation, and the adjudication of those claims, does not 
alter the identity of the underlying disability).  Hence, 
even though the RO did not consider the claim on the basis of 
new and material evidence in the March 1997 rating decision, 
the Board has construed the issue in this manner and has 
phrased the disability as "a low back disability."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board notes that the veteran initially requested in his 
February 1999 substantive appeal that he be scheduled for a 
personal hearing before a Member of the Board at the RO.  In 
April 1999, he "alternatively" requested a hearing before a 
hearing officer at the RO instead.  The hearing was scheduled 
in June 1999; however, he canceled it.  

The Board also notes that, while in his VA Form 9, filed in 
February 1999, the veteran provided narrative only as to his 
back disability, he checked a box indicating that he wished 
to appeal all issues listed on the statement of the case 
issued in February 1999.  The fact that the veteran's 
representative, in his July 2002 written statement, only 
referenced the issue of new and material evidence to reopen 
the claim for service connection for a back disability may 
not serve to withdraw the veteran's appeal with regard to the 
claim for service connection for a psychiatric disability.  
38 C.F.R. § 20.204(c) (2001).  

The Board is undertaking additional development on the issues 
of de novo consideration of entitlement to service connection 
for a low back disability, and for a psychiatric disability 
manifested by anxiety and depression, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  



FINDINGS OF FACT

1.  By an unappealed decision entered in June 1994, the RO 
found that the veteran had not submitted new and material 
evidence to reopen a claim for service connection for pinched 
nerves in the lower back.  

2.  Additional evidence pertaining to the low back received 
since the June 1994 RO decision, considered in conjunction 
with the record as a whole, is new and so significant that it 
must be considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that declined to reopen the 
veteran's claim for service connection for pinched nerves in 
the lower back, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).  

2.  The additional evidence pertaining to the veteran's back 
received subsequent to the June 1994 rating decision is new 
and material, and the claim for service connection for a low 
back disability is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA or Act), Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) (West Supp. 2001).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and redefined the obligations of VA with respect to 
the duties to inform and assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

Subsequent to the passage of the VCAA, regulations were 
published to implement the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements, in addition to those 
provided by VCAA, for claimants trying to reopen a finally 
decided claim, were also promulgated.  See 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
3.159(c)(1)-(3)).  The provisions of these regulations, which 
apply to assistance in obtaining evidence, were explicitly 
made applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 2001.  
Id., at 45,620.  Since the veteran's claim to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions of the VCAA apply.  The duty to assist provisions 
to be codified at 38 C.F.R. § 3.159, are not applicable to 
the veteran's claim to reopen.  Also, the duty to inform, as 
set forth in the VCAA, does apply.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence).  Consequently, it must be determined 
whether the duty to assist, and the duty to inform, 
provisions of the VCAA have been satisfied in the present 
case.  

In a February 2001 letter, the veteran was informed of the 
evidence he needed to submit, and of the applicable law 
provisions, relative to his service connection claims, and in 
rating decisions and a statement of the case, he was informed 
of the reasons and bases for the denials, as well as the 
regulations pertaining to new and material evidence.  For the 
purposes of this decision, the Board finds that the 
notification provisions of the VCAA have been satisfied.  

The evidence of record at the time of the prior final 
determinations are of record, additionally submitted evidence 
has been received, and the veteran has not identified any 
outstanding evidence.  Additionally, VA clinical treatment 
and evaluation reports are of record, as well as numerous lay 
statements.  While alternative sources for securing service 
medical records have not been exhausted, no additional 
benefit would be served the veteran in delaying adjudication 
of the matter addressed herein to pursue such alternative 
sources.  In light of the favorable determination contained 
herein to reopen the claim for service connection for a low 
back disability, receipt of additional service medical 
records could provide no additional benefit in this regard.  
Delay of adjudication for additional development is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  Hence, the VCAA duty to assist has been met with 
regard to the matter adjudicated herein.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a January 1984 rating decision, the RO denied the 
veteran's original claim for service connection for a pinched 
nerve on the right side, based on a finding that there was no 
evidence of this disability.  In a June 1994 rating decision, 
the RO found that new and material evidence had not been 
submitted and the claim for service connection for pinched 
nerves in the lower back could not be reopened.  The evidence 
of record at the time of the June 1994 rating decision 
included VA outpatient treatment reports which showed 
treatment for a low back condition and numbness in the right 
leg.  It had been reported that his service medical records 
were unavailable and presumed destroyed by a fire at the 
National Personnel Records Center (NPRC).  The veteran was 
informed of each of these decisions and he did not appeal 
them.  As such, the determinations are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).  

In February 1997, the veteran sought to reopen his claim.  He 
included statements from family members and friends who 
reported that they knew him prior to his military service, 
but that he had trouble with his back when he returned.  In 
one statement, his half-brother related that he recalled 
visiting the veteran in 1954 in Camp Carson, Colorado.  It 
was recalled that the veteran was in the hospital with back 
injuries he had received while on duty in Korea.  A VA 
examination report dated in August 1997 shows that the 
veteran was diagnosed with post traumatic osteoarthritis of 
the lumbar spine.  A June 2000 response from the Records 
Reconstruction Branch of the NPRC, obtained through the 
veteran's congressman, indicates that documents were 
available from an alternate records source.  

At the time of the June 1984 RO denial, there was no medical 
evidence of the claimed pinched nerve, nor evidence of any 
other back disorder in service.  His service medical records 
were unavailable.  The RO concluded that VA outpatient 
treatment reports which showed treatment for a current low 
back condition were considered cumulative or redundant.  
Consequently, they were not new and material and the claim 
could not be reopened.  

The additional evidence received, however, provides lay 
testimony that the veteran was treated for a back injury in 
service, and demonstrates he has currently been diagnosed 
with post-traumatic osteoarthritis of the lumbar spine.  The 
Board finds that this evidence constitutes new and material 
evidence because it was not before the RO in 1984 or 1994, 
and bears directly and substantially upon the specific matter 
under consideration as it provides supporting evidence that 
the veteran currently has disability from back trauma, and 
that the veteran injured his back in service, criteria 
necessary for service connection not previously established.  
Furthermore, in light of the veteran's destroyed service 
medical records, and the response that alternate records may 
be available, this evidence is neither cumulative nor 
redundant.  Therefore, it may be concluded that the 
additional evidence, when considered in conjunction with the 
record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).  Accordingly, the claim for service connection for a 
low back disability is reopened.  To this extent, the appeal 
is granted.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for a right shoulder disorder is reopened, 
and the appeal is granted to this extent.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

